956 F.2d 270
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Florence C. ODITA, Plaintiff-Appellant,v.OHIO DEPARTMENT OF HUMAN SERVICES;  Patricia Barry;  Stateof Ohio, Defendants-Appellees.
No. 91-3967.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1992.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and CHURCHILL, Senior District Court Judge.*

ORDER

2
Florence C. Odita, a pro se Ohio resident, appeals the district court's order dismissing her motion to retax the cost of depositions under 28 U.S.C. § 1920(2).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In June 1990, the district court dismissed Odita's Title VII complaint following a bench trial.   Defendants then filed a bill of costs.   Odita filed an appeal prior to a ruling on the bill.   The appeal was dismissed by this court for lack of jurisdiction.   Odita v. Ohio Dep't of Human Services, 929 F.2d 701 (6th Cir.1991) (unpublished).


4
After this court's dismissal, the district court clerk taxed Odita the sum of $1,922.15.   Odita moved to retax costs contending she was liable for only $304.50.   Odita argued that the remaining balance was not taxable under the district court's local guidelines.   The district court denied the motion.   Odita filed this timely appeal presenting the same issues she raised before the district court.


5
An order taxing costs pursuant to 28 U.S.C. § 1920(2) is reviewed under the abuse of discretion standard.   See Farmer v. Arabian Am.  Oil Co., 379 U.S. 227, 232 (1964);   U.S. Indus., Inc. v. Touche Ross & Co., 854 F.2d 1223, 1245 (10th Cir.1988);   Trammell Real Estate Corp. v. Trammell, 748 F.2d 1516, 1517 (11th Cir.1984).


6
Upon review, we find the district court did not abuse its discretion in awarding defendants the cost of $1,922.15.   Accordingly, we affirm the district court's order of September 13, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation